Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed October 19, 2021 has been entered. The Applicant amended claims 1, 17, and 20. Claims 1-3 and 5-21 remain pending in the application. 
Applicant’s arguments, see page 11 to page 16, filed October 19, 2021, with respect to claims 1-3 and 5-21 have been fully considered and are persuasive. The rejection of claims 1-3 and 5-21 has been withdrawn.
Allowable Subject Matter
Claims 1-3 and 5-21 are allowed. 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
The prior art when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant. Added primarily for emphasis, the claim recitations “wherein the aperture section and the non-aperture section of the housing are integrally constructed of a radio-frequency transparent material and wherein the non-aperture section is layered with a radio-frequency absorbing material” and “the coupler including one or more conductive isolators configured to reflect the received second guided electromagnetic waves on the non-aperture side of the housing” in claim 1, “reflecting, via one or more conductive isolators of the coupler, the received second guided transmission waves on the non-aperture side of the housing” in claim 17, and “wherein the aperture section and the non-aperture section of the housing are integrally constructed of a radio-frequency transparent material and wherein the non-aperture section is layered with a radio-frequency absorbing material” and “the coupler means for converting including one or more conductive isolators configured to reflect the received second guided electromagnetic waves on the non-aperture side of the housing” in claim 20 are not found in the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONCHAN J KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845